COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS

                                                       '

                                                       '                  No. 08-13-00176-CR
    IN RE: STUART L. LEEDS,
                                                       '           AN ORIGINAL PROCEEDING
                                   Relator.
                                                       '                    IN MANDAMUS
                                                       '

                                                       '

                                                OPINION

        Stuart L. Leeds, Relator, has filed a petition for writ of mandamus against the Honorable

Ben Woodward,1 seeking relief from an order denying Relator’s motion to disqualify the El Paso

District Attorney’s Office from prosecuting a contempt action against Relator.                        We deny

Relator’s motion for emergency relief and the petition for writ of mandamus.

        To be entitled to mandamus relief, the relator must show two things: (1) that he has no

adequate remedy at law, and (2) that what he seeks to compel is a ministerial act. In re State ex

rel. Weeks, 391 S.W.3d 117, 122 (Tex.Crim.App. 2013); State ex rel. Young v. Sixth Judicial

District Court of Appeals, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). Based on the petition

and record before us, Relator has failed to establish that he is entitled to the requested relief in


1
  Judge Ben Woodward is the Judge of the 119th District Court in Concho, Runnels, and Tom Green Counties,
Texas. He was assigned to hear the de novo contempt hearing filed by the District Attorney’s Office against Leeds.
See TEX.GOV’T CODE ANN. § 21.002(d)(West 2004).
his motion for emergency relief and his petition for writ of mandamus. See TEX.R.APP.P. 52.8,

52.10. We therefore deny the motion for emergency relief and the mandamus petition.



                                        PER CURIAM
June 20, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                             -2-